                            Case 1:21-mj-00237-GMH Document 6 Filed 02/23/21 Page 1 of 14

AO ·'142 (Rev    11111) Arrest   Warrant




                                                  UNITED STATES DISTRICT COURT
                                                                                       for the

                                                                            District   of Columbia


                       United States of America
                                   v.                                                    )
                                                                                         )            Case No.
                          Joseph        W. Fischer
                                                                                         )
                                                                                         )
                                                                                         )
                                                                                         )
                                     Defendall/


                                                                     ARREST WARRANT
To:         Any authorized            law enforcement    officer


            YOU ARE COMMANDED                        to arrest and bring before a United States magistrate judge without unnecessary                                       delay
(/lame ojpel'sollio    be arresled)        __                       __ __                _    _Joseph           W. Fischer              _
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment                 o     Superseding   Indictment               o   Information             o      Superseding        Information              N Complaint
o     Probation       Violation Petition             o   Supervised         Release Violation Petition                     o Violation       Notice          0 Order of the Court

This offense is briefly described as follow·s:

 18 U.s.c. § 231 (a)(3) - Obstruction                    of Law Enforcement                  During     Civil Disorder;
 18 U .S.c.       § 1752(a)( I) and (a)(2) - Knowingly                      Entering     or Remaining              in any Restricted           Building          or Grounds
 Without        Lawful     Authority;
 40 U.s.c. § 5104(e)(2)(D)  and (G) - Violent Entry and Disorderly                                        Conduct         on Capitol        Grounds;
 18 U.S.c. § 1512(c)(2) - Obstruction of Justice/Congress.                                                  J                                Digitally signed by G.
                                                                                                           ~dJ!1 .                           Michael Harvey

Date:              02/111202.!                                                                        _or; _.:.._         :r-r:--           _~;:~e~~~~~.~,~~,~
                                                                                                                            [ssuillg ojJicer 's sign(l/ure
                                                                                                                                                                          _



City and state:                                                                                        .9..:.   Michael      Harvey         U.S. Magistrat~lugg~                   _
                                                                                                                              Prinled   nallle alld lil/e


                                                                                       Return

            This warrant was t:eceived on            (dale)          :z _lfJ/"ZO'!_L , and             the person was arrested on               (dale)

at (city Wid stalC)      ____J"-12L,S~                        -I"   .f!4.-'

                                                                                                 _~~
                                                                                                 ~-                   -
                                                                                                                            __JJ_
                                                                                                                           Arreslingofjic     r'ssi      alure
                                                                                                                                                                 .~ j _
                                                                                               _______ JoS A J ~A£i{'
                                                                                                   ;54__                                                                           _
                                                                                                                              {'rillled nClme Clnd lil/e
               CaseCase
                    1:21-mj-00023-SES *SEALED*
                        1:21-mj-00237-GMH      Document
                                           Document      1 02/23/21
                                                    6 Filed Filed 02/19/21
                                                                      Page Page
                                                                           2 of 141 of 2
$2 5HY &ULPLQDO&RPSODLQW



                                          81,7(' 67$7(6 ',675,&7 &2857
                                                                    IRUWKH
                                                              'LVWULFWRI&ROXPELD

                  8QLWHG6WDWHVRI$PHULFD
                             Y
                                                                              &DVH1R
                      Joseph W. Fischer
                       DOB: XXXXXX


                            Defendant(s)


                                                    &5,0,1$/&203/$,17
           ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI
2QRUDERXWWKHGDWH V RI                       January 6, 2021              LQWKHFRXQW\RI                              LQWKH
                           LQWKH'LVWULFWRI       &ROXPELD WKHGHIHQGDQW V YLRODWHG

              Code Section                                                       Offense Description
        18 U.S.C. § 231(a)(3) - Obstruction of Law Enforcement During Civil Disorder,
        18 U.S.C. § 1752(a)(1) and (a)(2) - Knowingly Entering or Remaining in any Restricted Building
        or Grounds Without Lawful Authority,
        40 U.S.C. § 5104(e)(2)(D) and (G) - Violent Entry and Disorderly Conduct on Capitol Grounds,
        18 U.S.C. § 1512(c)(2) - Obstruction of Justice/Congress.


          7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




          9
          u   &RQWLQXHGRQWKHDWWDFKHGVKHHW


                                                                                                  Complainant’s signature

                                                                                         Mustafa Kutlu, Special Agent
                                                                                                  Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH

'DWH             02/17/2021
                                                                                                     Judge’s signature

&LW\DQGVWDWH                           :DVKLQJWRQ'&                          G. Michael Harvey, U.S. Magistrate Judge
                                                                                                  Printed name and title
    CaseCase
         1:21-mj-00023-SES *SEALED*
             1:21-mj-00237-GMH      Document
                                Document      1 02/23/21
                                         6 Filed Filed 02/19/21
                                                           Page Page
                                                                3 of 142 of 2

                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                       :       Case No:
                                               :
               v.                              :
                                               :       VIOLATIONS:
JOSEPH W. FISCHER,                             :
           Defendant.                          :       18 U.S.C. § 231(a)(3)
                                               :       (Obstruction of Law Enforcement During
                                               :       Civil Disorder)
                                               :
                                               :       18 U.S.C. § 1512(c)(2)
                                               :       (Obstruction of Justice/ Congress)
                                               :
                                               :       18 U.S.C. § 1752(a)(1) and (2)
                                               :       (Restricted Building or Grounds)
                                               :
                                               :       40 U.S.C. § 5104(e)(2)(D) and (G)
                                               :       (Violent Entry or Disorderly Conduct)

                                              ORDER

        This matter having come before the Court pursuant to the application of the United States

to seal criminal complaint, the Court finds that, because of such reasonable grounds to believe the

disclosure will result in flight from prosecution, destruction of or tampering with evidence,

intimidation of potential witnesses, and serious jeopardy to the investigation, the United States has

established that a compelling governmental interest exists to justify the requested sealing.

        1.     IT IS THEREFORE ORDERED that the application is hereby GRANTED, and that

the affidavit in support of criminal complaint and other related materials, the instant application to

seal, and this Order are sealed until the arrest warrant is executed.

        2.     IT IS FURTHER ORDERED that the Clerk’s office shall delay any entry on the

public docket of the arrest warrant until it is executed.


Date:                                                  ___________________________________
                                                       G. MICHAEL HARVEY
                                                       UNITED STATES MAGISTRATE JUDGE
      Case Case
           1:21-mj-00023-SES  Document
                1:21-mj-00237-GMH      3 (Court
                                   Document  6 only)   Filed 02/19/21
                                                Filed 02/23/21   Page 4Page
                                                                        of 141 of 1

                           MINUTESHEETOFPROCEEDINGSHELDBEFORE
                        SUSANE.SCHWAB,UNITEDSTATESMAGISTRATEJUDGE
                                   UNITEDSTATESDISTRICTCOURT
                            FORTHEMIDDLEDISTRICTOFPENNSYLVANIA
    USAv.      JOSEPHW.FISCHER                            CRIMINALNO.           1:21ͲMJͲ00023
                                                                                       DistrictofColumbia:1:21ͲMJͲ
                                                                                       00237

    Courtroom        Date    2/19/2021       Time                  12:15p.m.      Time                12:32p.m.
    No.5                                       Commenced                               Terminated

  ChargingDocument:   Indictment  Information  Petitionfor                           X CriminalComplaint
                                                            Revocation                            
       
                                    X      Felony     X   Misdemeanor                              PettyOffense
    Natureof           RULE5Appearance
    Hearing:
    Gov’tCounsel:      MichaelConsigilio,AUSA            DefenseCounsel:LoriUlrich,AFPD
    Interpreter:        N/A                                 Retained()CJA()FPD(X) 
                                                                                 
    X DefendantAdvisedofRights,             X       DefendantRequests            X
                                                                                              AppointedYesXNO‫܆‬
       Charges,Penalties                                CourtAppointedCounsel             
                                                 

    X AppearanceinChargingDistrictSetFor:                  TBD

REMARKS:ͲCourtopens.AUSApresent.Deftspresentw/standbycnslAFPDL.Ulrichs/parrestonDCD
complaint.Ctadvisesdeftofrttocnsl.DeftsubmitsFA&requestsapptofcnsl.CtapprovesFA&appts
AFPDUlrich.Deftconfirmsreceipt&reviewofcomplaint,warrant&waivesformalreading.AUSA
summaryofcharges&potentialpenalties.CtadvisesdeftofhisrightstoID&PrelimHrgs.Deftwaives
IDhearing.Deftrequestsprelimhrginthisdistrict.PHsetfor1:30p.m.on2/23/21b.J.Schwab.Gov’t
filesmotiontodetainpendingPH.Deftobjects.Argument.CtordersdeftdetainedpendingPHw/detn
hrgtobeheld@sametimeon2/23.Cnslmaykeepbailreport.CtdirectsUSMtomaintaincontactw/
courtre:deft’smeds/conditionwhile@DCPpendinghearing.DeftremandedtoUSMcustodypending
PH/detn.Ctadjourned.

CourtReporter:WesArmstrong()LoriShuey()WendyYinger()
DigitallyRecorded(X)
CourtroomDeputy:K.McKinney
   Case 1:21-mj-00023-SES  Document
        Case 1:21-mj-00237-GMH      12 (Court
                                Document  6 only)    Filed 02/22/21
                                              Filed 02/23/21  Page 5 Page
                                                                     of 14 1 of 1



              MINUTE SHEET OF PROCEEDINGS BEFORE
       SUSAN E. SCHWAB, UNITED STATES MAGISTRATE JUDGE
                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

Caption                                                    Criminal No.
USA v. Joseph W. Fischer                                   1:21-MJ-00023


  Proceeding:          TELEPHONE CONFERENCE


      Set For:     February 22, 2021                At:      2:30 p.m.



  Time Commenced:          2:27 p.m.       Time Terminated:         2:46 p.m.


Attorney For Government:               Attorney For Defendant:

Michael Consigilio, AUSA               Lori Ulrich, AFPD




REMARKS:

    Telephone conference held re: gov’t’s motions for detention.
        Case 1:21-mj-00023-SES  Document
             Case 1:21-mj-00237-GMH      13 (Court
                                     Document  6 only)    Filed 02/23/21
                                                   Filed 02/23/21  Page 6 Page
                                                                          of 14 1 of 1

                           MINUTESHEETOFPROCEEDINGSHELDBEFORE
                        SUSANE.SCHWAB,UNITEDSTATESMAGISTRATEJUDGE
                                   UNITEDSTATESDISTRICTCOURT
                            FORTHEMIDDLEDISTRICTOFPENNSYLVANIA
    USAv.      JOSEPHW.FISCHER                            CRIMINALNO.           1:21ͲMJͲ00023
                                                                                       DistrictofColumbia:1:21ͲMJͲ
                                                                                       00237

    Courtroom        Date     2/23/2021       Time                 1:30p.m.       Time                3:39p.m.
    No.5                                        Commenced             3:52p.m.       Terminated          5:10p.m.

  ChargingDocument:   Indictment  Information  Petitionfor                           X CriminalComplaint
                                                            Revocation                            
       
                                    X      Felony     X   Misdemeanor                              PettyOffense
    Natureof            PRELMINARYHEARING/DETENTIONHEARING
    Hearing:
    Gov’tCounsel:       MichaelConsiglio,AUSA            DefenseCounsel:LoriUlrich,AFPD
    Interpreter:         N/A                                Retained()CJA()FPD(X) 
                                                                                 
         DefendantAdvisedofRights,                  DefendantRequests            
                                                                                              AppointedYesտNO‫܆‬
          Charges,Penalties                             CourtAppointedCounsel             
                                                  

    X AppearanceinChargingDistrictSetFor:                  2/25/21@1:00p.m.viaZOOMb.MagistrateJudge
                                                                  G.MichaelHarvey(DistofColumbia)

REMARKS:ͲCourtopens.AUSApresent.Deftpresentw/cnsl.CasecalledforPH/detnhrgpending
proceedingsinchargingcourt.Deftcnsloutlinesissuesre:illegaldetn,argumentforrelease(prior)re:
gov’t’sdetnmots.AUSAopposingargument.Gov’tpresentsevidence.Gov’tcallsFBISAJoshuaD.Ford
(sworn);directexam,crossexam;court.Cnslsummations.Ctfindsgov’testablishedprobablecauseas
toallcharges.Bradydisclosure.Recess.Gov’t’sdetentionmotionaddressed.(Parties’exhibitsfromPH
admitted)Deftcnslcallsproposed3rdPCMs.ChristyFischer(sworn),direct,cross,ct.Gov’targuesin
suppofdetnmotion.Deftopposingargument.Ctsummarizesfindingsre:detnissues.Ctdeniesgov’t’s
motion&ordersdeftreleasedto3rdPConPTSsupervisionw/mxCORs,pendingIAinchargingcourt.
Defttoappearb.MJG.MichaelHarvey(DCD)viaZOOMon2/25/21@1:00p.m.(Zoominstructions
giventodeft&deftcnsl.)Ctadjourned.

CourtReporter:WesArmstrong()LoriShuey(X)WendyYinger()
DigitallyRecorded(X)
CourtroomDeputy:K.McKinney
CaseCase
     1:21-mj-00023-SES *SEALED*
         1:21-mj-00237-GMH      Document
                            Document      6 02/23/21
                                     6 Filed Filed 02/19/21
                                                       Page Page
                                                            7 of 141 of 1
Case 1:21-mj-00237-GMH
Case 1:21-mj-00023-SES Document
                       Document 17 Filed02/23/21
                                6 Filed  02/23/21 Page
                                                   Page81ofof14
                                                              3
Case 1:21-mj-00237-GMH
Case 1:21-mj-00023-SES Document
                       Document 17 Filed02/23/21
                                6 Filed  02/23/21 Page
                                                   Page92ofof14
                                                              3
 Case1:21-mj-00237-GMH
Case  1:21-mj-00023-SES Document
                        Document 617 Filed
                                      Filed02/23/21
                                            02/23/21 Page
                                                      Page103 of
                                                              of 14
                                                                 3
 Case1:21-mj-00237-GMH
Case  1:21-mj-00023-SES Document
                        Document 618 Filed
                                      Filed02/23/21
                                            02/23/21 Page
                                                      Page111 of
                                                              of 14
                                                                 1
Pennsylvania Middle District Version 6.1                       https://pamd-ecf.sso.dcn/cgi-bin/DktRpt.pl?215380542084973-L_1_0-1
                           Case 1:21-mj-00237-GMH Document 6 Filed 02/23/21 Page 12 of 14


                                           United States District Court
                                   Middle District of Pennsylvania (Harrisburg)
                              CRIMINAL DOCKET FOR CASE #: 1:21-mj-00023-SES-1
                                                Internal Use Only


         Case title: USA v. FISCHER                                    Date Filed: 02/19/2021
         Other court case number: 1:21-MJ-00237 District of Columbia


         Assigned to: Magistrate Judge Susan E.
         Schwab

         Defendant (1)
         Joseph W. Fischer                              represented by Lori J. Ulrich
                                                                       Federal Public Defender's Office
                                                                       100 Chestnut Street
                                                                       Suite 306
                                                                       Harrisburg, PA 17101-2540
                                                                       717-782-2237
                                                                       Email: lori_ulrich@fd.org
                                                                       LEAD ATTORNEY
                                                                       ATTORNEY TO BE NOTICED
                                                                       Designation: Public Defender or
                                                                       Community Defender Appointment

         Pending Counts                                                 Disposition
         None

         Highest Offense Level (Opening)
         None

         Terminated Counts                                              Disposition
         None

         Highest Offense Level (Terminated)
         None

         Complaints                                                     Disposition
         18:231(a)(3) - Obstruction of Law
         Enforcement During Civil Disorder



         Plaintiff


1 of 3                                                                                                        2/24/2021, 2:14 PM
Pennsylvania Middle District Version 6.1                                 https://pamd-ecf.sso.dcn/cgi-bin/DktRpt.pl?215380542084973-L_1_0-1
                           Case 1:21-mj-00237-GMH Document 6 Filed 02/23/21 Page 13 of 14

         USA                                                     represented by Michael A. Consiglio
                                                                                U.S. Attorney's Office
                                                                                Federal Building
                                                                                Suite 220
                                                                                228 Walnut Street
                                                                                Harrisburg, PA 17108-1754
                                                                                717-221-4482
                                                                                Email: michael.consiglio@usdoj.gov
                                                                                LEAD ATTORNEY
                                                                                ATTORNEY TO BE NOTICED
                                                                                Designation: Assistant US Attorney


          Date Filed                #         Docket Text
          02/19/2021                       1 COMPLAINT as to Joseph W. Fischer (1). (ki) Modified on 2/22/2021 (ki).
                                             (Entered: 02/22/2021)
          02/19/2021                          (Court only) Attorney update in case as to Joseph W. Fischer. Attorney
                                              Michael A. Consiglio for USA added. (ki) (Entered: 02/22/2021)
          02/19/2021                       2 *SEALED* HSD Filed. This is an Authorized HSD as defined in Section 1.a.
                                             of Standing Order 2021-2. (ki) (Entered: 02/22/2021)
          02/19/2021                       3 (Court only) Minute Entry from proceedings held before Magistrate Judge
                                             Susan E. Schwab on 2/19/21, Initial Appearance in Rule 40 Proceedings as to
                                             deft Joseph W. Fischer. Deft present w/ standby cnsl AFPD L. Ulrich s/p
                                             arrest on DCD complaint. Ct advises deft of rt to cnsl. Deft submits FA &
                                             requests appt of cnsl. Ct approves FA & appts AFPD Ulrich. Deft confirms
                                             receipt & review of complaint, warrant & waives formal reading. AUSA
                                             summary of charges & potential penalties. Ct advises deft of his rights to ID
                                             & Prelim Hrgs. Deft waives ID hearing. Deft requests prelim hrg in this
                                             district. PH set for 1:30 p.m. on 2/23/21 b. J. Schwab. Govt files motion to
                                             detain pending PH. Deft objects. Argument. Ct orders deft detained pending
                                             PH w/ detn hrg to be held @ same time on 2/23. Total Time in Court [:17] (ki)
                                             (Entered: 02/22/2021)
          02/19/2021                       4 *SEALED* CJA 23 - FINANCIAL AFFIDAVIT by Joseph W. Fischer,
                                             approved. (ki) (Entered: 02/22/2021)
          02/19/2021                       5 ORDER APPOINTING FEDERAL PUBLIC DEFENDER - Lori J. Ulrich,
                                             AFPD, appt'd to represent deft Joseph W. Fischer. Signed by Magistrate Judge
                                             Susan E. Schwab on 2/19/21. (ki) (Entered: 02/22/2021)
          02/19/2021                       6 WAIVER of IDENTITY Hearing as to deft Joseph W. Fischer; deft requests
                                             Preliminary Hearing. (ki) (Entered: 02/22/2021)
          02/19/2021                       7 MOTION to Detain by USA as to Joseph W. Fischer. (ki) (Entered:
                                             02/22/2021)
          02/19/2021                       8 SCHEDULING ORDER as to Joseph W. Fischer - Preliminary Examination
                                             set for 2/23/2021 @ 01:30 PM in Harrisburg - Courtroom 5 before Magistrate
                                             Judge Susan E. Schwab. Signed by Magistrate Judge Susan E. Schwab on
                                             2/19/21. (ki) (Entered: 02/22/2021)



2 of 3                                                                                                                  2/24/2021, 2:14 PM
Pennsylvania Middle District Version 6.1                                  https://pamd-ecf.sso.dcn/cgi-bin/DktRpt.pl?215380542084973-L_1_0-1
                           Case 1:21-mj-00237-GMH Document 6 Filed 02/23/21 Page 14 of 14

          02/19/2021                        9 AMENDED MOTION to Detain by USA as to Joseph W. Fischer. (ki)
                                              (Entered: 02/22/2021)
          02/22/2021                           (Court only) Case unsealed as to Joseph W. Fischer upon notice by gov't
                                               counsel. (ki) (Entered: 02/22/2021)
          02/22/2021                       10 LETTER to the Court re: deft Joseph W. Fischer, filed by Lori J. Ulrich,
                                              AFPD. (Attachments: # 1 Brief)(ki) (Entered: 02/22/2021)
          02/22/2021                       11 LETTER to the Court re: deft Joseph W. Fischer, filed by Michael A.
                                              Consilgio, AUSA. (ki) (Entered: 02/22/2021)
          02/22/2021                       12 (Court only) Minute Entry from Telephone Conference held by Magistrate
                                              Judge Susan E. Schwab on 2/22/2021. Total Time in Court [:19] (ki) (Entered:
                                              02/22/2021)
          02/23/2021                       13 (Court only) Minute Entry from Preliminary & Detention proceedings held
                                              before Magistrate Judge Susan E. Schwab as to Joseph W. Fischer on
                                              2/23/2021. Probable cause found. Deft released on CORs. (Court Reporter
                                              Lori Shuey.)Total Time in Court [2:09] (ki) (Entered: 02/24/2021)
          02/23/2021                       14 GOVERNMENT'S EXHIBIT LIST from 2/23/21 Hearing as to Joseph W.
                                              Fischer (Original Exhibits retained by AUSA.) (ki) (Entered: 02/24/2021)
          02/23/2021                       15 DEFENDANT'S EXHIBIT LIST from 2/23/21 Hearing re: deft Joseph W.
                                              Fischer. (Original Exhibits Retained by Defense Counsel) (ki) (Entered:
                                              02/24/2021)
          02/23/2021                       16 SEALED OSCR. (ki) (Entered: 02/24/2021)
          02/23/2021                       17 ORDER Setting Conditions of Release (Redacted) as to deft Joseph W.
                                              Fischer. Signed by Magistrate Judge Susan E. Schwab on 2/23/21. (ki)
                                              (Entered: 02/24/2021)
          02/23/2021                       18 ORDER TO APPEAR IN THE DISTRICT WHERE CHARGES ARE
                                              PENDING AND TRANSFERRING BAIL as to deft Joseph W. Fischer - Deft
                                              to Appear via ZOOM before Magistrate Judge G. Michael Harvey (District of
                                              Columbia, Washington, DC) on 2/25/2021 @ 01:00 PM. (See order for
                                              complete details.)Signed by Magistrate Judge Susan E. Schwab on 2/23/21.
                                              (ki) (Entered: 02/24/2021)




3 of 3                                                                                                                   2/24/2021, 2:14 PM
